Case 21-10923 Doc 3 Filed 07/15/21 Entered 07/15/21 14:27:10 Main Document Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA
  In re:                              |
                                      |                 Chapter 11
  STONE CLINICAL                      |
  LABORATORIES, LLC                   |                 Case 21-10923
        Debtor                        |
                                      |                 Section A
  ____________________________________|

              EX PARTE VERIFIED APPLICATION OF PAUL R. HAGE
       FOR ADMISSION PRO HAC VICE PURSUANT TO LOCAL RULE 2014-1(A)(3)

           1.     My name is Paul R. Hage. My office address is 27777 Franklin Road, Ste. 2500,

  Southfield, Michigan 48034. My office telephone number is 248-351-3000 and my email is

  phage@jaffelaw.com. My Michigan Bar Number is P70460. I am a partner in the law firm of Jaffe

  Raitt Heuer & Weiss, P.C. My firm is counsel for Hologic, Inc. in this Chapter 11 case.

           2.     I am requesting admission pro hac vice pursuant to Local Rule 2014-1(A)(3) to

  appear in and represent Hologic, Inc., a party in interest, in this Chapter 11 case.

           3.     I was admitted to the State Bar of Michigan in 2007. I am admitted to practice

  before various U.S. Courts, including the Eastern District of Michigan, the Western District of

  Michigan, the 6th Circuit Court of Appeals, and the United States Supreme Court. A true and

  correct copy of my Certificate of Good Standing issued by the State Bar of Michigan is attached

  hereto as Exhibit A.

           4.     I am not now, and have never been, the subject of a disciplinary proceeding in any

  jurisdiction.

           5.     I have read and agree to be bound by the local rules of practice and procedure

  adopted by this Court.
Case 21-10923 Doc 3 Filed 07/15/21 Entered 07/15/21 14:27:10 Main Document Page 2 of 3




         6.      I certify under the penalty of perjury that the statements above are true and correct

  to the best of my knowledge. 28 U.S.C. § 1746.

         WHEREFORE, I respectfully request that I be admitted to practice before this Court pro

  hac vice, and for such other relief that is just and proper.



  Date   July 15, 2021                                   /s/Paul R. Hage
                                                         Paul R. Hage (MI Bar No. P70460)
                                                         JAFFE RAITT HEUER & WEISS, P.C.
                                                         27777 Franklin Road, Ste. 2500
                                                         Southfield, Michigan 48034
                                                         Telephone: (248) 351-3000
                                                         Email: phage@jaffelaw.com
                                                         Attorney for Hologic, Inc.


                                    CERTIFICATE OF SERVICE

         I hereby certify that on July 15, 2021, a copy of this Ex Parte Verified Application of Paul
  R. Hage for Admission Pro Hac Vice Pursuant to Local Rule 2014-1(A)(3) was served on the
  United States Trustee through the court’s ECF notice system and by First Class Mail, postage
  prepaid to the debtor at:

         615 Baronne Street, Suite 100
         New Orleans, LA 70113

                                                         /s/Paul R. Hage
                                                         Paul R. Hage (MI Bar No. P70460)
i^                                                                      K^




          lilliiNliifj^ilfiis|iai!fiis


             ^g^S^Swa^3dm3H$^^^
            =|;;2©0^i%<3a|dar^^unt^^^
            |s|aK^%iGhigai^^pr^




                                        KaV^FetviBxeaitiwe-Bia-ectoe;
                                                          rM, 2Q2-E
                                                                             Case 21-10923 Doc 3 Filed 07/15/21 Entered 07/15/21 14:27:10 Main Document Page 3 of 3




     w^
                                                         Exhibit A
